Citation Nr: 0322744	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-44 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the service-connected spondylolisthesis of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On October 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  The veteran is to be afforded VA orthopedic and 
neurological examinations for the purpose of determining 
the severity of his service-connected low back disorder.  
The veteran's claims folder in its entirety, to include 
a copy of this remand, is to be furnished to the 
examiners prior to any evaluation of the veteran for use 
in the study of this case.  Such examinations are to 
include a review of the veteran's history and current 
complaints, as well as a comprehensive clinical 
evaluation and any and all diagnostic studies, including 
MRI, electromyogram, and/or nerve conduction study, 
deemed warranted by the examiner.  All applicable 
diagnoses must be fully set forth.  If either examiner 
is unable to render any finding or opinion requested, it 
should be so indicated on the record and the reasons 
therefor should be noted.  The factors upon which any 
medical opinion is based should be set forth for the 
record.  

The orthopedic examiner should provide detailed findings 
as to the following.  In reporting the findings, the 
examiner should attempt to dissociate those 
manifestations attributable to any co-existing but 
nonservice connected disabilities.

(a)  Describe the current state of the veteran's lower 
spine, including the presence or absence of ankylosis 
and, if present, the degree thereof and whether it is at 
a favorable or unfavorable angle.  Also note whether 
there is present or absent a listing of whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion.  

(b)  Undertake range of motion studies of the lumbar 
spine, noting the exact measurements for forward 
flexion, extension, lateral flexion, and rotation, and 
whether any limitation of motion is severe, moderate, or 
slight in degree.

(c)  Ascertain whether the lower spine exhibits weakened 
movement, excess fatigability or incoordination 
attributable to the service-connected disability, and, 
if feasible, any determination should be expressed in 
terms of the degree of additional range of motion loss 
or favorable or unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination.

(d)  Identify whether there is present or absent 
objective signs of pain of the lower spine and whether 
such pain, if any, could significantly limit functional 
ability during flare-ups or when the affected part is 
used repeatedly over a period of time.  This 
determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss 
due to pain on use or during flare-ups.  


The neurological examiner should respond to each of the 
following.  In reporting the findings, the examiner 
should attempt to dissociate those manifestations 
attributable to any co-existing but nonservice connected 
disabilities.

(a)  Describe any and all neurological manifestations 
specifically attributable to the service connected back 
disability.  

(b)  Note whether there are present or absent recurring 
attacks of intervertebral disc syndrome and whether only 
little intermittent relief is achieved.  Also, note 
whether there is present or absent persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.  

(c)  Quantify the number of weeks of incapacitating 
episodes (a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) 
over the past 12 months.  


2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





